TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00331-CR


Fermine Louis Castillo, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 05-677-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Patricia J. Cummings, is ordered to tender a brief in this cause no later than May 24, 2007.
It is ordered April 11, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish